THE THIRTEENTH COURT OF APPEALS

                                    13-17-00228-CV


             PROSTAR WATER, INC. DBA TEXAS WATER SOLUTIONS
                                   v.
                  TRANSPAREN DBA 7911955 CANADA, INC.


                                 On Appeal from the
                   County Court at Law No. 2 of Hays County, Texas
                             Trial Cause No. 16-0364-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.      The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are taxed against the party incurring same.

      We further order this decision certified below for observance.

January 18, 2018